                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 KNOX TRAILERS, INC.                                     )
                                                         )
 and                                                     )
                                                         )
 POST TRAILER REPAIRS, INC.,                             )
                                                         )
 Plaintiffs,                                             )
                                                         )
 v.                                                      )       No. 3:20-cv-137
                                                         )
 JEFF CLARK, individually;                               )       JURY TRIAL DEMANDED
 AMY CLARK, individually;                                )
 PAUL HENEGAR, individually;                             )
 ROY BAILEY, individually;                               )
 BILLY MAPLES, d/b/a TITAN TRAILER                       )
 REPAIRS & SALES, LLC;                                   )
 BILLY MAPLES, individually.; and                        )
 AMANDA MAPLES, individually;                            )
                                                         )
  and                                                    )
                                                         )
 TITAN TRAILER REPAIRS & SALES, LLC.                     )
                                                         )
 Defendants.                                             )


               PLAINTIFFS’ MOTION FOR ENTRY OF PROTECTIVE ORDER


          Plaintiffs Knox Trailers, Inc. and Post Trailer Repairs, Inc. (collectively, “Plaintiffs”),

 pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, hereby file this Motion for Entry

 of Protective Order. A [Proposed] Protective Order is attached as Exhibit A. Plaintiffs rely

 on their contemporaneously filed Memorandum of Law in Support and state as follows:

          1.     Discovery in this action has and will involve the disclosure of trade secrets and

 other confidential and proprietary business, technical, and financial information.

          2.     Defendants have also indicated that the entry of a protective order is necessary. A

 copy of what Plaintiffs believe to be the version of the protective order that is acceptable to




Case 3:20-cv-00137-TRM-DCP Document 59 Filed 11/11/20 Page 1 of 2 PageID #: 527
 Defendants is attached as Exhibit B. A comparison version of Exhibits A and B that shows the

 disagreements between the Parties is attached as Exhibit C.

           3.      Accordingly, Plaintiffs, in good faith, sought a stipulated proposed protective order

 from Defendants before filing this Motion, but Defendants proposals have not included meaningful

 and reasonable measures of protection for Plaintiffs. (See communications attached as Exhibit D

 and E).

           WHEREFORE, Plaintiffs respectfully request that this Court enter Plaintiffs’ [Proposed]

 Protective Order, which is attached as Exhibit A.

           Dated: November 11, 2020                          Respectfully submitted,



                                                             /s/ Jimmy G. Carter, Jr.
                                                             Shelley S. Breeding, BPR# 024330
                                                             Matthew Olinzock, BPR# 037948
                                                             Jimmy G. Carter, Jr., BPR # 032026
                                                             Adam R. Duggan, BPR# 035121
                                                             800 S. Gay Street Suite 1200
                                                             Knoxville, Tennessee 37929
                                                             Phone (865) 670-8535

                                                             Attorneys for Plaintiffs

                                      CERTIFICATE OF SERVICE


           I certify that a copy of the foregoing was filed electronically. Notice of this filing will be sent by

 operation of the Court’s electronic filing system to all parties indicated on the electronic receipt. All other

 parties will be served by regular U.S. mail. Parties may access this filing through the Court’s electronic

 filing system.

                                                     /s/ Jimmy G. Carter, Jr.
                                                     Jimmy G. Carter, Jr., BPR # 032026




Case 3:20-cv-00137-TRM-DCP Document 59 Filed 11/11/20 Page 2 of 2 PageID #: 528
